DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 2017/0146780 A1 – hereinafter Nakamura).
Regarding claim 1, Nakamura discloses an optical observation instrument, in particular a surgical microscope or exoscope, comprising an optics unit with an objective arrangement (Fig. 8) and at least one electronic image recorder ([0038]; Fig. 8 – elements 28), wherein the optics unit has a first stereo channel with a first beam path and a second stereo channel with a second beam path for recording a stereo image of an object field with the at least one electronic image recorder (Fig. 8 – first and second beam paths 26) and wherein the first and the second beam path extend through the objective arrangement ([0038]; Fig. 8 – extending through the objective arrangement 22 to reach a surgical field R), and a retaining apparatus, on which the optics unit is mounted (Figs. 2-5), wherein the retaining apparatus comprises a retaining bracket, which engages over the optics unit, wherein the retaining bracket comprises an operating device with a number of operating elements for controlling a (Figs. 2-5 – retaining bracket 14 with supporting element on which element 15 is mounted on with operating elements 16, 17, 18, and 4).
Regarding claim 2, Nakamura also discloses the retaining apparatus is embodied to be arranged in rotatable and/or longitudinally displaceable fashion on the retaining arm (Figs. 2-5; [0029]-[0035]).
Regarding claim 3, Nakamura also discloses the retaining bracket engages over the optics unit in a direction approximately parallel to the stereo channels or approximately parallel to a center axis between the stereo channels (Figs. 2-5, 8).
Regarding claim 4, Nakamura also discloses the optics unit has a distal end a proximal end and, in the region of the distal and the proximal end, the optics unit is mounted at respectively one of two ends of the retaining brackets (Figs. 2-5, 8 – at least mounted at the distal end).
Regarding claim 5, Nakamura also discloses a section of the retaining bracket between the two ends of the retaining bracket is spaced apart from the optics unit and embodied to be grasped by a human hand (Figs. 2-5 – grasped by a human hand using elements 16).
Regarding claim 6, Nakamura also discloses the optics unit is mounted on the retaining bracket so as to be rotatable about a first axis of rotation (Fig. 3 – rotatable about H2 axis).
Regarding claim 7, Nakamura also discloses the retaining apparatus is embodied in such a way that a position and/or orientation of the optics unit is fixable by (Figs. 2-5; [0030]; [0033]-[0034]).
Regarding claim 9, Nakamura also discloses the operating device is arranged on the retaining bracket in the region of the section (Figs. 3-5).
Regarding claim 10, Nakamura also discloses the operating device comprises at least one element embodied to release and lock the retaining arm ([0030]; [0033]-0034]; Fig. 5).
Regarding claim 11, Nakamura also discloses the operating device comprises at least one element for controlling a camera, a light source or a data processing installation ([0032] – at least one element for controlling a camera, e.g. zoom switches, focus switches).
Regarding claim 12, Nakamura also discloses the elements are partly arranged on a side of the retaining bracket facing away from the optics unit (Fig. 3).
Regarding claim 13, Nakamura also discloses the element for releasing and locking the retaining arm is arranged on a side of the retaining bracket facing the optics unit ([0030]; [0033]-0034]; Fig. 5).
Regarding claim 14, Nakamura also discloses the retaining bracket additionally comprises a finger rest on a side opposite the element for releasing and locking purposes (Fig. 5).
Regarding claim 15, Nakamura also discloses the operating device is electrically coupled to an interface of the retaining bracket for connection to the retaining arm ([0032] – electrically coupled to the interface of the retaining bracket to control focusing and zooming).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claims 1-7 and 9-15 above, and further in view of Kurtz et al. (US 2007/0263226 A1 – hereinafter Kurtz).
Regarding claim 8, see the teachings of Nakamura as discussed in claim 1 above. However, Nakamura does not disclose the optical observation instrument has a viewing direction that is angled in relation to the axis of the objective arrangement and comprises a deflection element which is arranged on the object side of the objective arrangement and which serves to deflect the first and the second beam path into the objective arrangement, wherein the optical deflection element is retained at an object-side end of the retaining bracket.
Kurtz discloses an optical observation instrument has a viewing direction that is angled in relation to an axis of an objective arrangement and comprises a deflection element which is arranged on an object side of the objective arrangement and which serves to deflect first and the second beam paths into the objective arrangement ([0076]; [0078]; Fig. 4a).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kurtz into the (Kurtz: [0002]). Further, in view of Nakamura, one skilled in the art would have recognized that the optical deflection element is retained at an object-side end of the retaining bracket as taught in Nakamura.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HUNG Q DANG/Primary Examiner, Art Unit 2484